Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant claims is et al., as discussed in the previous office action. However, the amendments require that the surface altering agent is coated onto the protein nanocage in a number density between about 0.1 and about 0.5 polyalkylene oxide/nm2 of the surface area of the protein nanocage, or wherein the polyalkylene oxide is covalently bound to the self-assembling proteins or peptides at a density of between 4 and 20 polyalkylene oxide per self-assembling protein or peptide, and a therapeutic, prophylactic, or diagnostic agent adsorbed, covalently bound to, or encapsulated in the protein nanocage,” which is not taught by the prior art. Additionally, the purpose of the surface agent of the instant claims is to enhance mucosal penetration while not adversely affecting targeting of the nanocages to tumors, which is not the function of the prior art surface altering agent. As such, the claims are novel and unobvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Patrea Pabst on 04/07/21.
The application has been amended as follows: 
18. (Currently Amended) A method of administering one or more therapeutic, prophylactic, or diagnostic agents to an individual in need of lung cancer treatment, the method comprising administering an effective amount of the protein nanocage of claim 1.
Rejoinder
Claims 1-3 and 5-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 18, 19 and 20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 18, 19 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement for groups I-II as set forth in the Office action mailed on 05/11/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JEANETTE M LIEB/            Primary Examiner, Art Unit 1654